United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1158
                                   ___________

Sinnathurai Sivakaran,                 *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board of
                                       * Immigration Appeals
John Ashcroft, Attorney General of the *
United States of America,              *
                                       *
            Respondent.                *
                                 ___________

                             Submitted: March 19, 2004

                                  Filed: May 25, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

McMILLIAN, Circuit Judge.

       Sinnathurai Sivakaran, a citizen of Sri Lanka, petitions for review of an order
of the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s)
denial of his application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). For reversal, Sivakaran argues that, among other
things, the IJ improperly found he was not credible and had not met his burden of
proof for asylum, withholding of removal, and CAT relief. For the reasons discussed
below, we affirm in part and remand in part.
       We conclude that the BIA’s decision on Sivakaran’s asylum application is
supported by substantial evidence on the record as a whole. See Menendez-Donis v.
Ashcroft, 360 F.3d 915, 918-19 (8th Cir. 2004). Specifically, the IJ discredited
Sivakaran’s testimony about past persecution he suffered, and we defer to that
credibility finding because it was supported by specific, cogent reasons for disbelief.
See Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004) (per curiam) (deference
standard). In light of the adverse credibility determination and Sivakaran’s failure to
provide corroborative evidence, his asylum claim fails, regardless of the reason for
the alleged persecution, see Loulou v. Ashcroft, 354 F.3d 706, 709-10 (8th Cir.
2003), amended by No. 02-3004, slip op. (8th Cir. Apr. 28, 2004); and because
Sivakaran failed to meet the lower burden of proof on the asylum claim, he also failed
to meet the higher burden for withholding of removal, see Francois v. INS, 283 F.3d
926, 932-33 (8th Cir. 2002).

       We conclude that without further factfinding and analysis as to whether
Sivakaran is more likely than not to suffer torture within the meaning of the CAT if
returned to Sri Lanka, see 8 C.F.R. § 208.16(c)(2) (2003), we are unable to review the
disposition of Sivakaran’s CAT claim. See Habtemicael v. Ashcroft, 360 F.3d 820,
828 (8th Cir. 2004) (remanding CAT claim for further factfinding because IJ’s brief
analysis was inadequate, and immigration court is proper forum to make factual
determinations relevant to CAT claim). We note that the IJ’s adverse credibility
determination and adverse decisions on asylum and withholding of removal are not
determinative of the CAT claim. See Ramsameachire v. Ashcroft, 357 F.3d 169, 184-
86 (2d Cir. 2004) (finding that CAT inquiry is independent of asylum analysis);
Zubeda v. Ashcroft, 333 F.3d 463, 476 (3d Cir. 2003) (finding that adverse asylum
and withholding determinations did not control analysis of CAT claim, and stating
that “taint of the earlier adverse credibility determination” in asylum context should
not be allowed to “bleed through” to BIA’s consideration of CAT claim).




                                         -2-
      Accordingly, we affirm the BIA’s denial of asylum and withholding of
removal, and we vacate the BIA’s denial of Sivakaran’s CAT claim and remand for
further proceedings consistent with this opinion.
                      ______________________________




                                      -3-